___________

                                       No. 96-2274
                                       ___________

United States of America,                  *
                                           *
                 Appellee,                 *
                                           *   Appeal     from   the   United   States

            v.                             *   District Court for the
                                           *   District of Nebraska.
Virgil Haskins,                            *
                                           *         [UNPUBLISHED]
                 Appellant.                *

                                       ___________

                         Submitted:    October 18, 1996

                              Filed:   October 22, 1996
                                       ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


            Virgil Haskins appeals the 70-month sentence imposed by the district
        1
court        after he pleaded guilty to conspiring, between January 1991 and
January 1994, to distribute and possess with intent to distribute cocaine
and cocaine base.        We affirm.


            Haskins's presentence report recommended a total offense level of 25,
a Category III criminal history, and a Guidelines sentencing range of 70 to
87 months.       Haskins objected to the recommended assessment of one criminal-
history point for a March 1992 conviction for possessing less than one ounce
of marijuana; one point for a March 1995 conviction for possessing drug
paraphernalia and less than one ounce of marijuana; and two points for
another March 1995




        1
     The Honorable Lyle E. Strom, United States District Judge for the
District of Nebraska.
conviction for obstructing the administration of law and possessing less
than one ounce of marijuana.       He argued that possession of marijuana was
"relevant conduct" to the instant conspiracy offense, and that the court
should consider the weight of the marijuana as part of the drug-quantity
calculation,    rather   than   give   him   criminal-history   points   for   these
convictions.    The court overruled his objection.


      In determining whether conduct that resulted in a conviction should
affect a defendant's base offense level rather than his criminal history
category, a court should consider several factors, including the temporal
and geographic proximity of the offenses; whether there were common victims,
accomplices, or purposes; and whether there was a common criminal plan or
intent.   See U.S.S.G. § 1B1.3, comment. (n.9); United States v. Blumberg,
961 F.2d 787, 792 (8th Cir. 1992).       We conclude the district court did not
clearly err in refusing to treat Haskins's marijuana convictions as relevant
conduct, because they were not sufficiently connected to the cocaine
conspiracy to warrant the conclusion that they were part of the same course
of conduct.    See United States v. Sheahan, 31 F.3d 595, 599 (8th Cir. 1994)
(standard of review); United States v. Lewis, 987 F.2d 1349, 1355-56 (8th
Cir. 1993).


     Accordingly, we affirm.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-